i          i      i                                                               i       i      i




                                  MEMORANDUM OPINION

                                          No. 04-08-00153-CR

                                          Brandon JACKSON,
                                               Appellant

                                                    v.

                                         The STATE of Texas,
                                               Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2005-CR-3282
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Alma L. López, Chief Justice
                  Catherine Stone, Justice
                  Karen Angelini, Justice

Delivered and Filed: June 25, 2008

DISMISSED

           Appellant has filed a motion to dismiss this appeal by withdrawing his notice of appeal. The

motion is granted, and this appeal is dismissed. See TEX. R. APP. P. 42.2(a).

                                                         PER CURIAM

DO NOT PUBLISH